                                      Case: 20-13664                  Doc: 57-6             Filed: 12/02/20                Page: 1 of 1
                                                                                                                             CANARES-02                                MFARNDON
                                                                                                                                                                  DATE (MM/DD/YYYY)
                                               CERTIFICATE OF LIABILITY INSURANCE                                                                                    12/2/2020
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
                                                                                            CONTACT Maureen Farndon
PRODUCER                                                                                    NAME:
Insurance Placement Alternatives, LLC                                                       PHONE                                                   FAX
                                                                                            (A/C, No, Ext): (405) 696-4427                          (A/C, No):
1937 W 33rd Street                                                                          E-MAIL
Edmond, OK 73013-3875                                                                       ADDRESS: mfarndon@insplacement.com
                                                                                                               INSURER(S) AFFORDING COVERAGE                                NAIC #

                                                                                            INSURER A : National    American Insurance Company                         23663
INSURED                                                                                     INSURER B :
                 Canaan Resources Drilling Company, LLC                                     INSURER C :
                 CANAAN RESOURCES, LLC
                 6301 Waterford Blvd, Suite 215                                             INSURER D :
                 Oklahoma City, OK 73118                                                    INSURER E :
                                                                                            INSURER F :

COVERAGES                                   CERTIFICATE NUMBER:                                                                  REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                               ADDL SUBR                                        POLICY EFF   POLICY EXP
 LTR              TYPE OF INSURANCE                INSD WVD             POLICY NUMBER              (MM/DD/YYYY) (MM/DD/YYYY)                             LIMITS
 A     X   COMMERCIAL GENERAL LIABILITY                                                                                           EACH OCCURRENCE                $
                                                                                                                                                                           1,000,000
                 CLAIMS-MADE   X    OCCUR                      OP75850235                           11/15/2020 11/15/2021         DAMAGE TO RENTED
                                                                                                                                  PREMISES (Ea occurrence)       $
                                                                                                                                                                             100,000
                                                                                                                                  MED EXP (Any one person)       $
                                                                                                                                                                               5,000
                                                                                                                                  PERSONAL & ADV INJURY          $
                                                                                                                                                                           1,000,000
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                         GENERAL AGGREGATE              $
                                                                                                                                                                           2,000,000
       X POLICY       PRO-
                      JECT          LOC                                                                                           PRODUCTS - COMP/OP AGG         $
                                                                                                                                                                           2,000,000
           OTHER:                                                                                                                                                $
 A     AUTOMOBILE LIABILITY
                                                                                                                                  COMBINED SINGLE LIMIT
                                                                                                                                  (Ea accident)                  $
                                                                                                                                                                           1,000,000
           ANY AUTO                                            OP75850235                           11/15/2020 11/15/2021         BODILY INJURY (Per person)     $
           OWNED                  SCHEDULED
           AUTOS ONLY             AUTOS                                                                                           BODILY INJURY (Per accident) $
                                                                                                                                  PROPERTY DAMAGE
       X   HIRED
           AUTOS ONLY      X      NON-OWNED
                                  AUTOS ONLY                                                                                      (Per accident)               $

                                                                                                                                                                 $
 A     X   UMBRELLA LIAB       X    OCCUR                                                                                         EACH OCCURRENCE                $
                                                                                                                                                                           2,000,000
           EXCESS LIAB              CLAIMS-MADE                OU59270235                           11/15/2020 11/15/2021         AGGREGATE                      $
                                                                                                                                                                           2,000,000
           DED        RETENTION $              0                                                                                                                 $
 A     WORKERS COMPENSATION                                                                                                       X    PER
                                                                                                                                       STATUTE
                                                                                                                                                       OTH-
                                                                                                                                                       ER
       AND EMPLOYERS' LIABILITY
                                            Y/N                OW39810035                           11/15/2020 11/15/2021                                                  1,000,000
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                           E.L. EACH ACCIDENT             $
       OFFICER/MEMBER EXCLUDED?                    N/A
       (Mandatory in NH)                                                                                                          E.L. DISEASE - EA EMPLOYEE $
                                                                                                                                                                           1,000,000
       If yes, describe under                                                                                                                                              1,000,000
       DESCRIPTION OF OPERATIONS below                                                                                            E.L. DISEASE - POLICY LIMIT    $




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)
Verification of Insurance.




CERTIFICATE HOLDER                                                                          CANCELLATION

                                                                                              SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                              THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                 Canaan Resources, LLC                                                        ACCORDANCE WITH THE POLICY PROVISIONS.
                 6301 Waterford Blvd, Suite 215
                 Oklahoma City, OK 73118
                                                                                            AUTHORIZED REPRESENTATIVE




ACORD 25 (2016/03)                                                                          © 1988-2015 ACORD CORPORATION. All rights reserved.
                                                   The ACORD name and logo are registered marks of ACORD
